DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “CW” should be recited as --continuous wave--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “PW” should be recited as --pulse wave--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the limitation “sequentially” throughout is unclear. It is not known how the claim elements are temporally related or ordered.
The limitation “display… in the first imaging mode” and “display… in the second imaging mode” is unclear. The claimed “modes” reference in the claims how the scans are executed therefore it is not known how they relate to the act of displaying.
Claim 5 recites the limitation "the third image generated in the second imaging mode" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “notify the detected positional shift” is unclear. It is not known what is being notified or about what the notification is referencing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 2011/0046485 A1) in view of Toma et al. (US 2016/0270757 A1).
Regarding claim 1, Nakata (‘485) teach an ultrasonic diagnostic apparatus comprising: processing circuitry configured to: receive a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode (see [0045]); acquire first echo data by an ultrasonic probe executing an ultrasonic scan of a first scanning type in the first imaging mode, and acquire second echo data by the ultrasonic probe executing an ultrasonic scan of a second scanning type in the second imaging mode (see [0031], [0038]); sequentially generate a first image including a B-mode image based on the first echo data in the first imaging mode, and sequentially generate a second image not including a B-mode image based on the second echo data in the second imaging mode (see [0031], [0038]); and direct a display to sequentially display the first image in the first imaging mode, and to sequentially display the second image in the second imaging mode (see [0045]). Nakata fails to explicitly teach the step of sequentially generate a third image from pre-acquired volume data, based on positional information acquired by a position sensor provided in the ultrasonic probe. However, Toma et al. (‘757) from the same field of endeavor do teach generating an image from 
Regarding claim 2, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the first image is a B-mode image, or a combined image of a B-mode image and a color Doppler image (see Nakata [0031]); and the second image is a Doppler spectrum image, an M-mode image, or an SWE image (see Nakata [0038]). 
Regarding claim 3, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the second scanning type is a CW type scan in which while continuous waves are transmitted, reflected waves are received (see Nakata [0038]; and Toma et al. [0126]).
Regarding claim 4, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the second scanning type is a PW type scan in which pulse waves are sequentially transmitted to a plurality of scanning lines, and reflected waves are received (see Nakata [0038]; and Toma et al. [0126]).
Regarding claim 5, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 2, further comprising: a memory configured to sequentially store the third image generated in the second imaging mode, wherein the processing circuitry is further configured to: in response to an operation of designating a time phase on the Doppler spectrum image, a biological waveform, or the M-mode image, read from the memory the third image corresponding to the designated time phase (see Nakata [0048]-[0051]).
Regarding claim 6, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the processing circuitry is further configured to: detect a 
Regarding claim 7, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the third image is either an X-ray image, an MRI image, an ultrasonic image, or a nuclear medicine image (see Toma et al. abstract).
Regarding claim 8, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein: the processing circuitry is further configured to: switch volume data based on which the third image is generated, synchronized with a biological waveform (see Nakata [0045]).
Regarding claim 9, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 1, wherein the processing circuitry is further configured to: direct the display to display the third image on which information related to an ultrasonic image in accordance with various types of imaging modes is superimposed (see Toma et al. [0135]).
Regarding claim 10, Nakata (‘485) teach an ultrasonic diagnostic apparatus comprising: processing circuitry configured to: receive a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode (see [0045]); acquire first echo data by an ultrasonic probe executing an ultrasonic scan of a first scanning type in the first imaging mode, and acquire second echo data by the ultrasonic probe executing an ultrasonic scan of a second scanning type in the second imaging mode (see [0031], [0038]); sequentially generate a first image including a B-mode image based on the first echo data in the first imaging mode, and sequentially generate a second image not including a B-mode image based on the second echo data in the second imaging mode (see [0031], [0038]; detect a positional shift of the ultrasonic probe based on positional information at the time when switching the 
Regarding claim 11, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 10, wherein: the processing circuitry is further configured to: direct a display to sequentially display at least the first image in the first imaging mode, and to sequentially display at least the second image in the second imaging mode (see Nakata [0045]).
Regarding claim 12, Nakata (‘485) in view of Toma et al. (‘757) teach the ultrasonic diagnostic apparatus according to claim 10, wherein: the first image is a B-mode image, or a combined image of a B-mode image and a color Doppler image (see Nakata [0031]); and the second image is a Doppler spectrum image, an M-mode image, or an SWE image (see Nakata [0038]).
Regarding claim 13, Nakata (‘485) teach an non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of: receiving a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode (see [0045]); acquiring first echo data by an ultrasonic probe executing an ultrasonic scan of a first scanning type in the first imaging mode, and acquiring second echo data by the ultrasonic probe executing an ultrasonic scan of a second scanning type in the second imaging mode (see [0031], [0038]); sequentially generating a first image including a B-mode image based on the first echo data in the first imaging mode, and sequentially generating a second image not including a B-mode image based on the second echo data in the second imaging mode (see [0031], [0038]); and direct a display to sequentially display the first image 
Regarding claim 14, Nakata (‘485) teach an non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of: receiving a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode (see [0045]); acquiring first echo data by an ultrasonic probe executing an ultrasonic scan of a first scanning type in the first imaging mode, and acquiring second echo data by the ultrasonic probe executing an ultrasonic scan of a second scanning type in the second imaging mode (see [0031], [0038]); sequentially generating a first image including a B-mode image based on the first echo data in the first imaging mode, and sequentially generating a second image not including a B-mode image based on the second echo data in the second imaging mode (see [0031], [0038]); detect a positional shift of the ultrasonic probe based on positional information at the time when switching the imaging modes and positional information after switching the imaging modes (see [0045]), and notify the detected positional shift (see [0054]-[0057]). Nakata fails to explicitly teach positional information acquired by a position sensor provided in the ultrasonic probe. However, Toma et al. (‘757) from the same field of endeavor do teach positional information acquired by a position sensor provided in the ultrasonic probe (see [0101], [0135]). It would be obvious to one of ordinary skill in the art to combine the invention of Nakata with the features of Toma et al. for the benefit of improving visual perception of indwelling structures of interest. Nakata 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793